Citation Nr: 9929758	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy, claimed as secondary to exposure to 
herbicides.


REMAND

The veteran had active duty from August 1969 to August 1973.  
This appeal is from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana.

The veteran was scheduled to have a hearing before the Board 
of Veterans' Appeals (Board) in Washington, D.C., in 
accordance with his request received August 5, 1999.  
However, when notified of that hearing, he requested that he 
be scheduled instead for a personal hearing before a Member 
of the Board at the New Orleans RO.  He has previously 
advised that he desires a hearing in person rather than a 
videoconference hearing.  (See VA Form 9 received in December 
1998.)

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Schedule the veteran for a hearing before 
a traveling Member of the Board at the 
RO, in accordance with applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


